DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 09/15/2022 regarding claims 1-9 is fully considered.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, the recitations of “a temperature of between 30 and 50 degrees Celsius” (line 11) and “a range of 2-6 seconds” (line 14) refer to previously recited features. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotou et al. (US 2013/0176369 A1) in view of Kawai et al. (US 2021/0002502 A1).
Gotou et al. teach the following claimed limitations:
Regarding claim 1, a method of printing for improving print quality (method of operating printer, FIG. 3), the method comprising the steps of:
a. applying a layer (layer applied by pretreating device 2, FIG. 3) of an aqueous pre-treatment liquid (pretreatment liquid includes at least water, [0195]) to a surface of a porous print substrate (surface of recording medium 1, FIG. 3, recording medium such as coated papers, [0008], any known substrates such as papers made of wood fiber and sheets such as non-woven fabrics made of wood fiber and synthesized fiber, [0252], these substrates being porous);
b. directly after step a, printing an image (recording head 3 to form an image, [0310], FIG. 3) with one or more aqueous ink compositions (aqueous ink, [0024]) on top of the wet layer of the aqueous pre-treatment liquid (FIG. 3);
c. pre-drying a printed print substrate obtained in step b (drier 6, FIG. 3); and
d. directly after step c, drying of and/or fixation of the image on the printed print substrate obtained in step c (heat fixing roller 9, FIG. 3).
Regarding claim 4, the porous print substrate comprises off-set coated media (paper for offset printing, [0384], Table 11).
Regarding claim 5, a printing system for performing the method (printer, FIG. 3), the printing system comprising:
a pre-treatment application module (pretreating device 2, FIG. 3);
an image formation module, arranged down-stream of the pre-treatment application module (recording head 3 to form an image, [0310], FIG. 3);
a pre-drying module arranged down-stream of the image formation module (drier 6, FIG. 3); and
a drying/fixation module arranged down-stream of the pre-drying module (heat fixing roller 9, FIG. 3),
wherein the pre-drying module is arranged between the image formation module and the drying/fixation module (FIG. 3), 
wherein the pre-drying module comprises a heater arranged for heating a printed print substrate (heating means for heating the hot air of drier 6, [0311]), and
wherein the pre-drying module comprises a transporting means (belt 4, FIG. 3) having a transport length of at least L = vprint * tres, wherein vprint is the printing speed (m/s) and tres is the residence time in the pre-drying module (the length of belt 4 traversing the drier 6 at a given belt speed and time through the drier 6, FIG. 3).
Regarding claim 6, L is in a range of 3 - 10 m (constant linear velocity of from 10 to 5,000 mm/s, [0312], length is 10 m for 2 s).
Regarding claim 7, the transporting means comprises at least one transporting means selected from the group consisting of a transport belt, a transport roller and a transport drum (belt 4, FIG. 3).
Gotou et al. do not teach the following claimed limitations:
Further regarding claim 1, the pre-drying in step c of the printed print substrate being performed at a temperature of between 30 and 50 degrees Celsius for 2-6 seconds.
Regarding claim 2, the temperature in the pre-drying step is between 35 and 45 degrees Celsius.
Regarding claim 3, the pre-drying step is carried out for 3-5 seconds.
Kawai et al. teach the following claimed limitations:
Further regarding claim 1, the pre-drying in step c of the printed print substrate being performed at a temperature of between 30 and 50 degrees Celsius for 2-6 seconds (heating temperature preferably 35º C or higher, [0237], time of heating particularly preferably in a range of 0.5 second to 10 seconds, [0239]) for the purpose of drying the pre-treatment liquid.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the pre-drying in step c of the printed print substrate being performed at a temperature of between 30 and 50 degrees Celsius for 2-6 seconds, as taught by Kawai et al., into Gotou et al. for the purpose of drying the pre-treatment liquid.
Further regarding claim 2, the temperature in the pre-drying step is between 35 and 45 degrees Celsius (heating temperature preferably 35º C or higher, [0237]) for the purpose of drying the pre-treatment liquid.
Further regarding claim 3, the pre-drying step is carried out for 3-5 seconds (time of heating particularly preferably in a range of 0.5 second to 10 seconds, [0239]) for the purpose of drying the pre-treatment liquid.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the temperature in the pre-drying step is between 35 and 45 degrees Celsius; the pre-drying step is carried out for 3-5 seconds, as taught by Kawai et al., into Gotou et al. for the purpose of drying the pre-treatment liquid.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotou et al. (US 2013/0176369 A1) as modified by Kawai et al. (US 2021/0002502 A1) as applied to claim 5 above, and further in view of Yamanobe (US 2013/0162712 A1).
Gotou et al. as modified by Kawai et al. do not teach the following claimed limitations:
Regarding claim 8, the transport path is arranged in a folded arrangement in the pre-drying module.
Regarding claim 9, the pre-drying module comprises a temperature sensor and a controller arranged for controlling the temperature in the pre-drying module.
Yamanobe teaches the following claimed limitations:
Further regarding claim 8, the transport path is arranged in a folded arrangement in the pre-drying module (sheets are folded around drum 142 of drying section 38, FIG. 1) for the purpose of transporting the medium while being dried.
Further regarding claim 9, the pre-drying module comprises a temperature sensor and a controller arranged for controlling the temperature in the pre-drying module (temperatures of a first drying means 38A and the second drying means 38B are sensed by temperature sensors, [0085]) for the purpose of accurately setting the temperatures in real-time.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the transport path is arranged in a folded arrangement in the pre-drying module; the pre-drying module comprises a temperature sensor and a controller arranged for controlling the temperature in the pre-drying module, as taught by Yamanobe, into Gotou et al. as modified by Kawai et al. for the purposes of transporting the medium while being dried; accurately setting the temperatures in real-time.
Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. 
On page 5, regarding the amended drawings, the applicant states that “applicant respectfully submits that the ‘folded arrangement’ shown in amended FIG. 1 is known in the art to include the ‘S’ shape shown in amended FIG. 1”. Applicant’s admission that such “folded arrangement” is known in the art and obvious to one of ordinary skill is noted by the examiner.
On page 6, regarding claim 5, the applicant states that “claim 5 is directed to ‘[a] printing system,’ and the recitations of ‘a temperature of between 30 and 50 degrees Celsius’ and ‘a range of 2-6 seconds’ are statements of intended use, which require that the apparatus to be capable of performing these functions” and that “claim 5 does not positively require these features, as opposed to independent claim 1, which positively requires the corresponding limitations due to being directed to a method”. Applicant’s admission that such recitation of functional language for the apparatus does not positively recite the limitation and merely shows intended use, requiring only the apparatus is capable. Regarding the objection to claim 5, when reciting a feature previously recited the definite article the should be used for clarification.
On page 8, regarding claim 1, the applicant states that “Gotou et al. disclose a two-stage drying and fixation process, but not the claimed conditions for the pre-drying step”, that is, a temperature of between 30 and 50 degrees Celsius for 2-6 seconds, and that “these specific conditions cannot be deduced from the disclosure by Kawai et al, because the process of Kawai et al. is entirely different from the process of the embodied application and of the precess disclosed by Gotou et al.” The examiner respectfully disagrees. The applicant has admitted that Gotou et al. disclose a two-stage drying and fixation process, whereby the pre-drying step dries the printed substrate having an image printed on top of the pre-treatment liquid. Gotou et al. does not disclose the temperature and time for the pre-drying step. However, Gotou et al. and Kawai et al. disclose similar pre-treatment liquid, and Kawai et al. disclose the conditions for drying or partially drying the pre-treatment liquid. As such, the examiner believes that the conditions of Kawai et al. used in the pre-drying step of Gotou et al. would result in the pre-treatment liquid, beneath the image, being dried or partially dried.
On page 9, regarding claim 6, the applicant states that “the transport path length of the pre-drying process, based on required residence time and printing speed is not disclosed or even hinted at in Gotou et al.” As pointed to by applicant for claim 5, discussed above, the recitation of functional language for an apparatus does not positively require the features and merely shows intended use, requiring only the apparatus is capable. The examiner believes that the system as taught by the combination of Gotou et al. and Kawai et al. is capable of printing at a printing speed for a residence time resulting in the transport length through the pre-drying module in a range of 3-10 m.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




11 October 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853